NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN JONES DOE III,                             No. 20-15035

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05195-JD

 v.
                                                MEMORANDUM*
COUNTY OF SONOMA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      John Jones Doe III appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising from his 72-hour and 14-day mental

health holds under California Welfare and Institutions Code §§ 5150 and 5250.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Ass’n des



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir.

2013) (Eleventh Amendment immunity); Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010) (dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm in part, vacate in

part, and remand.

       The district court properly dismissed Doe’s claims against the State of

California and the California Attorney General on the basis of Eleventh

Amendment immunity. See Harris, 729 F.3d at 943.

       The district court did not abuse its discretion in dismissing Doe’s claims

against the State of California and the California Attorney General without leave to

amend because amendment would have been futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile).

       However, the district court erred in dismissing Doe’s claims for damages

against defendants MacDonald, Walker, and Santos on the ground that Doe sued

them in their official capacities. See Shoshone-Bannock Tribes v. Idaho Fish &

Game Comm’n, 42 F.3d 1278, 1284 (9th Cir. 1994) (“Where state officials are

named in a complaint which seeks damages under 42 U.S.C. § 1983, it is presumed

that the officials are being sued in their individual capacities.”); Price v. Akaka,

928 F.2d 824, 828 (9th Cir. 1990) (relying on the “basis of the claims asserted and


                                           2                                     20-15035
nature of relief sought” to determine capacity in which defendant is being sued);

see also Hebbe, 627 F.3d at 342 (pro se pleadings are construed liberally). We

vacate the judgment as to defendants MacDonald, Walker, and Santos. On

remand, the district court should consider in the first instance whether Doe alleged

facts sufficient to state a plausible claim against these defendants in their

individual capacities.

      The district court granted Doe leave to amend his constitutional challenge to

the Lanterman-Petris-Short Act’s certification procedures, and Doe included a

constitutional challenge in his amended complaint. In dismissing the amended

complaint, however, the district court did not address Doe’s constitutional

challenge. On remand, the district court should consider this claim and the proper

defendants for such claim in the first instance.

      Doe’s request that this case be reassigned to a new department on remand,

set forth in the opening brief, is denied.

      The parties will bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                             3                                  20-15035